Citation Nr: 1626333	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  09-47 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include major depressive disorder and unspecified anxiety disorder.  

2.  Entitlement to an evaluation in excess of 10 percent for a service-connected right acromioclavicular (AC) joint scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and J.E.M.



ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to August 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In July 2011, the Veteran and her husband, J.E.M., testified before the undersigned Acting Veterans Law Judge via video conference.  A copy of the hearing transcript has been associated with the Veteran's electronic claims file and has been reviewed.  

In its September 2011 decision, the Board referred the issue of entitlement to service connection for a right shoulder disorder, claimed as right shoulder weakness.  This issue was referred again by the Board in its January 2015 decision.  To date, however, it does not appear that the RO has conducted any development or adjudication action regarding this claim.  In addition, it appears that the Veteran has also raised the issue of entitlement to service connection for a right hand disorder, to include a deformity involving the right third digit, which also has not been adjudicated by the RO.  See Board hearing transcript, p. 4.  Therefore, the Board does not have jurisdiction over those issues and they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The evidence does not clearly and unmistakably show that the Veteran had a preexisting psychiatric disorder, and the most probative evidence fails to show that either of the Veteran's current psychiatric disorders, diagnosed as major depressive disorder and unspecified anxiety disorder, are related to her military service.
2.  Throughout the appeal period, the Veteran's service-connected right acromioclavicular (AC) joint scar has been consistently described as being four to six centimeters long by 2 centimeters wide, deep, non-linear, and covering approximately 14 square centimeters total area of the right upper extremity.  It has been subjectively described by the Veteran as being painful.  Objective evaluation has revealed that it is well-healed and does not result in any limited motion or functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder, to include major depressive disorder and unspecified anxiety disorder, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306 (2015). 

2.  The criteria for an evaluation in excess of 10 percent for a service-connected right AC joint scar have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b) (1), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801-7805 (2008) and (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The RO's June 2008 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter provided the Veteran with notice of what evidence was needed to establish service connection and an increased disability rating.  It also notified the Veteran regarding what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issues of entitlement to service connection for a psychiatric disorder, to include major depressive disorder and unspecified anxiety disorder, and entitlement to an evaluation in excess of 10 percent for a service-connected right AC joint scar.

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In June 2008, September 2011, and March 2015, the Veteran was provided VA skin examinations to ascertain the current severity of her service-connected right AC joint scar.  Likewise, she was afforded VA psychiatric examinations in September 2011and March 2015 to ascertain the nature and etiology of her current psychiatric disorders.  The VA examiners who conducted these examinations reviewed the evidence of record and performed comprehensive diagnostic evaluations of the Veteran's disabilities on appeal.  Thereafter, each VA examiner reported their pertinent findings and provided medical opinions with supporting rationale for the conclusions reached.  The Veteran has not claimed that any of these examinations were inadequate.  Collectively, the Board finds that the reports from the June 2008, September 2011, and March 2015 VA skin examinations and the September 2011and March 2015 VA psychiatric examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

The issues on appeal were most recently remanded by the Board for additional development in January 2015.  Having obtained updated VA treatment records and provided the Veteran with examinations of her disabilities on appeal, the Board finds that the directives of the Board's January 2015 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, with respect to the Veteran's July 2011 Board hearing, the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims and volunteered her treatment history.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor has she identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

Finally, there is no indication in the record that additional evidence relevant to the issues being addressed below is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a preexisting disorder underwent an increase in severity during service is determined based on evidence of the manifestations of the disorder before, during, and after service.  38 C.F.R. § 3.306.  For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The initial determination is whether the Veteran's claimed psychiatric disorders, diagnosed as major depressive disorder and unspecified anxiety disorder, were present prior to service.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court of Appeals for Veterans Claims (Court) indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  The Court added that the regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1).

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  See 38 U.S.C.A. § 7104(c).

In this case, the Veteran's May 8, 1973 service entrance examination shows that her psychiatric evaluation was normal when she entered the United States Army.  On the accompanying report of medical history, the Veteran admitted that she had frequent trouble sleeping but denied having depression or excessive worry or nervous trouble of any sort.  She also denied having ever attempted suicide.  Because the evidence of record does not show that the Veteran had a psychiatric disorder upon entry into service, the presumption of soundness attaches with respect to that portion of the claim.  See 38 U.S.C.A. § 1111; see also Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Thus, the burden is on VA to rebut the presumption by clear and unmistakable evidence that an acquired psychiatric disorder was both preexisting and not aggravated by service.

Based on the medical evidence of record, as well as the Veteran's statements, the Board finds that the evidence does not clearly and unmistakably show that the Veteran had a psychiatric disorder that preexisted service.  

The Veteran underwent a VA psychiatric examination in September 2011.  The VA examiner reviewed the evidence of record and thoroughly interviewed the Veteran.  As to the etiology of the Veteran's depression, the VA examiner reported that the Veteran had a lifelong history of avoidance, isolation, and depression before service and opined that it is "as likely as not" that being discharged from the Army and not fitting in contributed to the full development of her major depressive disorder.  Specifically, the examiner concluded that the Veteran's major depression was "as likely as not" aggravated by military service.   

In its January 2015 remand, the Board observed that, while the September 2011 opinion was competent medical evidence, the VA examiner did not provide any rationale in support of his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof).  Additionally, the Board observed that the Veteran was presumed to have been sound at entry into service with respect to a psychiatric disorder because a psychiatric disorder was not noted on her May 1973 entrance examination.  38 U.S.C.A. § 1111.  Therefore, the Board requested that the Veteran be scheduled for a new VA examination to determine whether there was clear and unmistakable evidence that a psychiatric disorder pre-existed service and, if so, whether there was clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service.  

The Veteran was provided a second VA psychiatric examination in March 2015.  After reviewing the evidence of record and conducting a thorough psychiatric evaluation of the Veteran, the VA examiner opined, "Although it appears likely that she was experiencing mental health issues (e.g., anxiety, depression stemming from noted childhood sexual trauma), there is not "clear and unmistakable (undebatable) evidence that such disorder(s) pre-existed the Veteran's military service."  The examiner further noted that the Veteran had denied experiencing any mental health issues prior to her military service. 

As the Veteran's May 1973 service entrance examination was completely silent for any reference to a preexisting psychiatric disorder, and given that there is conflicting evidence as to whether the Veteran had a preexisting psychiatric disorder, the Board finds that the medical evidence of record does not show clearly and unmistakably that a psychiatric disorder existed prior to service.  Moreover, as the record does not clearly and unmistakably show that the Veteran had a psychiatric disorder that existed prior to service, the presumption of soundness has not been rebutted, and the Veteran's claim essentially becomes one for entitlement to service connection based on service incurrence.  See 38 U.S.C.A. § 1111; Wagner, 370 F.3d at 1094-1096 (holding that where the presumption of soundness is not rebutted, a claim for service connection based on aggravation is converted into a claim for service connection based on service incurrence).

It does not necessarily follow, however, that an unrebutted presumption of soundness will lead to service connection for the disease or injury.  In order to prevail on the issue of entitlement to service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence of a disease or injury; and competent evidence of a nexus between the in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The remaining service treatment records are silent for any complaints, treatment, or diagnosis regarding a psychiatric disorder while on active duty.  No psychiatric abnormalities were found when the Veteran was evaluated pursuant to her separation from service on August 14, 1973.  In fact, the service examiner who evaluated the Veteran specifically noted that the Veteran presented with normal behavior; she was alert; her level of orientation was good; her mood was normal; her thought processes were clear; her thought content was normal; and her memory was good.  A diagnostic impression of "no significant mental illness" was provided and the service examiner indicated that the Veteran was mentally responsible, able to distinguish right from wrong and to adhere to the right, and had the mental capacity to understand and participate in service board proceedings.  Furthermore, on the accompanying report of medical history, the Veteran indicated that she was in good health.  She denied ever having attempted suicide.  She complained of frequent trouble sleeping but denied having any depression or excessive worry or nervous trouble of any sort.

The Veteran's post-service VA medical records establish that she has received ongoing treatment for mental health problems.  Specifically, VA medical records reveal numerous sessions with a VA psychologist with the first one occurring in 1993.  In 1993, a VA psychologist saw the Veteran and diagnosed her with Generalized Anxiety Disorder and Schizoid Personality Disorder (provisional).  She started participating in individual therapy on a regular basis with another VA psychologist in 2006 to treat depression, improve assertiveness skills, and improve self-esteem. Therapy also focused on improving her ability to stand up for herself against her husband's over controlling nature.  

The Veteran was officially diagnosed as having depressive disorder, not otherwise specified, in May 2006.  A VA psychological evaluation consultation note indicated that the Veteran was "depressed primarily because of her husband's illness and recent surgery, money problems, and poor self-concept."  Later that same month, she was officially diagnosed as having anxiety disorder, not otherwise specified.  

A January 2007 psychology note indicates that the Veteran was depressed around the holidays because of her husband's behavior (depressed, negative toward her, loss of temper).  The note also indicates that the Veteran would get "rageful" at times and that this was attributed to her husband having Alzheimer's.  

Review of additional mental health records reveals that the majority of the Veteran's individual psychotherapy sessions focused on her difficulties coping with her spouse's over controlling behavior.

The Veteran was afforded a VA psychiatric examination in September 2011.  During the examination, the VA examiner reported that the Veteran's mental illness manifested primarily as depressed mood; anxiety; panic attacks that occur weekly or less often; near continuous panic or depression affecting the ability to function independently, appropriately, and affectively; chronic sleep impairment; flattened affect; impaired abstract thinking; gross impairment in thought processes or communication; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and obsessional rituals which interfere with routine activities.  The examiner also reported that the Veteran had a long history of emotional and personality maladjustment, including extreme social anxiety, avoidance, and fear of social contacts.  The examiner noted that the Veteran was withdrawn, apathetic, and depressed, and that she demonstrated extremely poor social skills.  The examiner also noted that she lacked motivation and drive.  The examiner indicated that the Veteran had been married for 39 years to a husband who was apparently domineering and controlling.  Based on the forgoing, the examiner diagnosed the Veteran as having major depressive disorder, severe and recurrent without psychosis.  

In March 2015, the Veteran presented for another VA psychiatric examination.  During the examination, the Veteran reported that she was unsure about whether or not she experienced anxiety while in the military.  She denied experiencing any symptoms of anxiety prior to military.  She also indicated that she started experiencing depression and anxiety when she was thirty years old secondary to her husband's abusive nature and alcohol abuse problem.  Regarding the Veteran's medical history, the VA examiner reported the following:

[The] Veteran was born and reared by her biological parents in Ville Platte, Louisiana.  She reported a difficult childhood stating, "We were poor.  There were seven of us."  A review of records revealed a history of sexual abuse by her father when she was twelve years old.  Despite her adverse childhood, she denied experiencing any significant mental health issues prior to joining the military.  She reported difficulties adjusting to the military . . . [because] "I wasn't suited.  I had a protected life and wasn't ready for it."  She reported that she has always been very quiet and shy around others.  She has been married for forty-three years with three grown children.  She reported a good family support system.  She reported a poor marriage as her husband "is not good support [because] he's into himself."  She also reported that her husband has a long history of anger problems which have resulted in numerous arrests including a nine month sentence at the state prison in Oakdale.  She declined to discuss his charge stating, "I don't like talking about it."  She reported a good relationship with her children and siblings.  Her hobbies include walking with her husband for exercise, reading, and gardening.

The examiner also noted that the Veteran joined the military in June 1973 and was discharged in August 1973 because she "wasn't suited for it" and because she "just didn't catch on to it."  

After reviewing the evidence of record and evaluating the Veteran, the VA examiner observed that the Veteran's current psychiatric symptomatology manifested as depressed mood; anxiety; panic attacks that occurred weekly or less often; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; flattened affect; gross impairment in thought processes or communication; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; and neglect of personal appearance and hygiene.  Based on these symptoms, the examiner indicated that the Veteran had major depressive disorder and unspecified anxiety disorder.  The examiner noted that it was possible to differentiate between the various symptoms associated with each mental disorder.  In particular, the examiner found that the Veteran's symptoms of sadness, discouragement, loss of interest in enjoyable activities, feelings of guilt, poor energy, tearfulness, and feeling worthless were associated with her mood disorder and that her tendency to worry excessively, panic attacks, and nervousness appeared to be associated with an anxiety disorder.  The examiner then opined that the Veteran's current mental health disorder was not "at least as likely as not" incurred in or otherwise related to her military service.  In support of this opinion, the examiner explained that this was "due to the lack of evidence of mental health issues while in the military or immediately afterward, as well as the fact [that] the majority of her chief complaints during individual therapy sessions (since 2006) have focused on her poor volatile marriage."  The examiner further noted that the Veteran had acknowledged during this examination that her mental health issues stemmed from chronic relationship difficulties.

Based on a longitudinal review of the record, the Board finds that service connection is not warranted for the Veteran's current psychiatric disorders, diagnosed as major depressive disorder and unspecified anxiety disorder.  In particular, the Board finds no competent and probative evidence linking the Veteran's current psychiatric disorders to her military service.  The objective medical evidence of record does not document any psychiatric disorders until the Veteran received VA mental health treatment beginning in October 2004, over 31 years after the Veteran's discharge from service.  This period without any complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor).

After thoroughly reviewing the evidence of record and evaluating the Veteran, the March 2015 VA examiner opined that it was not "at least as likely as not" incurred in or otherwise related to her military service.  In support of this opinion, the examiner explained that this was "due to the lack of evidence of mental health issues while in the military or immediately afterward, as well as the fact [that] the majority of her chief complaints during individual therapy sessions (since 2006) have focused on her poor volatile marriage."  The examiner further noted that the Veteran had acknowledged during this examination that her mental health issues stemmed from chronic relationship difficulties.  The Board places high probative value on this medical opinion evidence because the March 2015 VA examiner reviewed the evidence of record, conducted an in-person evaluation of the Veteran, and provided a medical opinion along with rationale in support of that opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that "[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

The Board acknowledges the September 2011 VA examiner's opinion indicating that the Veteran had a lifelong history of avoidance, isolation, and depression even before entering the military.  The Board further notes that the same examiner opined that being discharged from the Army for a medical problem and not "fitting in" contributed to the Veteran's full development of major depressive disorder and that her major depression was "as likely as not" aggravated by military service.  However, as previously stated, the Board previously remanded this matter and requested a medical opinion addressing whether the Veteran's major depressive disorder and her unspecified anxiety disorder pre-existed military service.  After reviewing the evidence of record and interviewing the Veteran, the March 2015 VA examiner opined that, although it appeared likely that the Veteran experienced symptoms of anxiety and depression stemming from noted childhood sexual trauma, there was not "clear and unmistakable" evidence that such disorders pre-existed or were aggravated by her military service.  

To the extent that the Veteran contends that her current psychiatric disorders are related to her military service, the Board finds that this determination is more suited to the realm of medical expertise, rather than lay statements.  The precise determination of one etiology when there are several potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Board finds that the Veteran's statements as to the cause of her current psychiatric disorders cannot be considered competent evidence sufficient to establish service connection on a direct basis.  In fact, during her March 2015 VA examination, the Veteran denied experiencing any mental health issues prior to military service and she acknowledged that her mental health disorders stemmed from chronic relationship difficulties and her volatile marriage to her husband.  

Finally, insofar as the Veteran has attributed her current psychiatric disorders to her right knee degenerative joint disease or her left knee osteoarthritis, the Board observes that service connection is not currently in effect for either of those disorders.  As such, the Veteran is not entitled to service connection on a secondary basis.

As there is no probative medical evidence linking the Veteran's current psychiatric disorders to her military service, service connection cannot be established.  Hogan v. Peake, 544 F.3d 1295, 1297 (Fed. Cir. 2008).  In reaching this decision, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




III.  Disability Evaluation

In May 2008, the Veteran filed a claim seeking a compensable disability rating for her service-connected right AC joint scar.  In its August 2008 rating decision, the RO continued the previously assigned 0 percent (noncompensable) disability rating pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  Subsequently, the Veteran appealed that decision. 

In January 2015, the Board remanded this matter and instructed the RO to obtain an updated VA examination to determine the current severity of the Veteran's right AC joint scar.  Based on the results of this examination, the RO determined that the post-October 2008 "revised" version of 38 C.F.R. § 4.118, Diagnostic Code 7804, should be used to properly evaluate the Veteran's service-connected right shoulder scar.  In its April 2015 rating decision, pursuant to the revised criteria of Diagnostic Code 7804, the RO increased the Veteran's disability rating from 0 percent to 10 percent, effective May 16, 2008, the date the Veteran filed her increased rating claim.  The purpose of this increase was to compensate the Veteran for her subjective complaints of pain regarding the scar.  As the Veteran has not received a total grant of benefits sought on appeal, the issue of entitlement to an evaluation in excess of 10 percent for her service-connected right AC joint scar remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

A.  Rating Criteria for Scars

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

During the pendency of the appeal, the rating criteria for evaluation of scars were amended effective October 23, 2008.  These amendments apply to all applications for benefits received by VA on or after October 23, 2008.  See Notice, 73 Fed. Reg. 54,708 (September 23, 2008).  Although the Veteran's claim was received prior to this date, it appears that the RO applied both the "old" and "revised" criteria when it issued its December 2009 statement of the case (SOC).  Accordingly, the Board will consider the rating criteria in effect prior to October 23, 2008 and effective beginning October 23, 2008.

Service-connected scars are generally evaluated pursuant to the criteria found at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  Under both the old and revised criteria, Diagnostic Codes 7800, 7802, and 7803 are not applicable in this case because the Veteran's right AC joint scar is not located on her head, face, or neck; it is not superficial; and it is not unstable.   Additionally, under the old criteria, Diagnostic Code 7805 does not apply here because the evidence does not show the scar manifests in limitation of function nor has any other disabling effect that is not contemplated by the assigned rating.  Similarly, under the revised criteria, Diagnostic Code 7805 does not apply because this Diagnostic Code is for scars that cannot be specifically evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  Because the Veteran's right AC joint scar can be evaluated under Diagnostic Codes 7801 and 7804, Diagnostic Code 7805 is inapplicable.

Under the old version of 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008), scars, other than head, face, or neck, that are deep or cause limited motion are assigned a 10 percent evaluation for an area or areas exceeding 6 square inches (39 sq. cm.).  Diagnostic Code 7801 (2008).  A 20 percent evaluation is warranted for an area or areas exceeding 12 square inches (77 sq. cm.).  A deep scar is one associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2. 

Under the revised version of 38 C.F.R. § 4.118, Diagnostic Code 7801 (2015), scars not of the head, face, or neck that are deep and nonlinear are assigned a 10 percent evaluation if the area or areas are at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  A 20 percent evaluation is warranted if the area or areas are at least 12 square inches (77 sq. cm.). but less than 72 square inches (459 sq. cm.).  A deep scar is one associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 1.

Under the old version of 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008), scars which are superficial and painful on examination are rated as 10 percent disabling.  A superficial scar is one not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1. 

Under the criteria of revised 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015), one or two scars that are unstable or painful on examination warrant a 10 percent rating. A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional rating under Diagnostic Code 7804, when applicable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note 3.

B.  Factual Background and Analysis

In June 2008, the Veteran was afforded a VA skin examination.  The VA examiner noted that the Veteran sustained a laceration to her right shoulder after she was hit by the blade of an electric fan in 1973.  The examiner indicated that the resulting scar affected the Veteran's right upper extremity (anterior surface) below the right shoulder.  The examiner described the scar as approximately two centimeters in width by four centimeters in length.  The examiner reported that the scar did not cause tenderness on palpation or adherence to the underlying tissue.  Additionally, the examiner found that there was no underlying soft tissue damage, skin ulceration, or breakdown over the scar.  The examiner concluded that the Veteran's scar did not result in limitation of motion or loss of function.

In September 2011, the Veteran underwent another VA skin examination.  The VA examiner characterized the Veteran's right AC joint scar as a scar on the trunk or extremities (regions other than the head, face, or neck).  The examiner reported that the scar was not painful and that it was not unstable with frequent loss of covering of skin over the scar.  The examiner described the scar as 6 centimeters long by 2 centimeters wide, deep, and non-linear.  The examiner found that the scar covered approximately 14 square centimeters total area of the right upper extremity.  The examiner reported that the scar did not result in any limitation of function.  The examiner also noted that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, and/or symptoms associated with the scar.  Given these findings, the examiner concluded that the Veteran's scar did not impact her ability to work.

In March 2015, when the Veteran presented for a third VA scar examination, the Veteran's right AC joint scar, status post laceration, was characterized as a scar on the trunk or extremities (regions other than the head, face, or neck).  The Veteran reported that her laceration scar sometimes hurts.  Nevertheless, the VA examiner found that the scar was not painful or unstable and that there was no frequent loss of covering of skin over the scar.  The examiner also indicated that the scar was oval-shaped and was well-healed.  The examiner described the scar as 6 centimeters long by 2 centimeters wide, deep, and non-linear.  The examiner found that the scar covered approximately 14 square centimeters total area of the right upper extremity.  The examiner noted that the scar did not cause any functional impairment.

After consideration under the old and revised rating criteria, the evidence of record does not demonstrate that the Veteran's residual right AC joint scar warrants an evaluation in excess of 10 percent.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804 (2008) and (2015).  Throughout the appeal period, the Veteran's service-connected right AC joint scar has consistently been described as 6 inches long by 2 centimeters wide, deep, non-linear, and covering approximately 14 square centimeters total area of the right upper extremity.  It has been subjectively described by the Veteran as being painful.  Objective evaluation has revealed that it is well-healed and does not result in any limited motion or functional impairment.

Based on the Veteran's subjective description of having a single painful scar, the Board finds that the Veteran's service-connected right AC joint scar warrants the previously assigned 10 percent rating under the revised Diagnostic Code 7804.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  A higher evaluation of 20 percent is not warranted under either the old or revised versions of Diagnostic Code 7801 unless there is an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008 and 2015).  Under the old version of Diagnostic Code 7804, the highest rating available was 10 percent for a scar that was both superficial and painful on examination.  While the Veteran has described her scar as painful, the evidence of record does not show that it was ever classified as "superficial."  Therefore, the old version of Diagnostic Code 7804 is not applicable in this case.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Even under the revised version of Diagnostic Code 7804, a higher evaluation of 20 percent is only warranted when there are three or four scars that are unstable or painful.  Again, the evidence of record demonstrates that the Veteran only has one painful scar.  As such, the only diagnostic code that is directly applicable to the Veteran's scar is the revised version of Diagnostic Code 7804, which warrants a disability rating of 10 percent, but not higher, for the Veteran's single, painful scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).   

In reaching this decision, the Board has considered the Veteran's statements with regard to the severity of her disability.  The Veteran is competent to report on factual matters of which she had firsthand knowledge, e.g., experiencing pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the evidence of record, including her statements, does not show that a higher rating is warranted beyond the 10 percent rating previously assigned, given that the Veteran did not complain of her scar being painful until the March 2015 VA examination.  

In conclusion, the Board finds that a 10 percent evaluation represents the greatest degree of impairment shown throughout the appeal period.  Consideration has been given to assigning staged ratings; however, at no time during the period in question has the Veteran's service-connected right AC joint scar warranted more than the presently assigned rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against the claim. Gilbert, 1 Vet. App. at 53-56.

C.  Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (finding that the "[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture regarding her service-connected right AC joint scar is not so unusual or exceptional in nature as to render the ratings assigned herein for this disorder inadequate at any time period on appeal.  The Veteran's service-connected right AC joint scar has been evaluated under the Rating Schedule for evaluations of the skin, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology exhibited by the Veteran's right AC joint scar.  38 C.F.R. § 4.118.  The Veteran's right AC joint scar was manifested by subjective evidence of pain when examined in March 2015.  However, throughout the entire appeal period, the scar was consistently described as 6 inches long by 2 centimeters wide, deep, and non-linear.  It was also consistently found to cover approximately 14 square centimeters total area of the right upper extremity.  All three VA examiners found that it did not result in any limitation of motion or functional impact.

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the previously assigned 10 percent disability rating for her service-connected right AC joint scar.  Ratings in excess of 10 percent are provided for certain manifestations of the service-connected right AC joint scar, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the 10 percent disability rating assigned herein more than reasonably describe the Veteran's disability level and symptomatology, and therefore, the currently assigned schedular evaluation is adequate and no referral is required.


ORDER

Service connection for a psychiatric disorder, diagnosed as major depressive disorder and unspecified anxiety disorder, is denied.

An evaluation in excess of 10 percent for a service-connected right AC joint scar is denied.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


